Citation Nr: 0600701	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chronic obstructive pulmonary disease 
(COPD), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative changes, left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative changes, right knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to an effective date prior to September 26, 
2003 for the award of a 20 percent disability rating for 
service-connected degenerative joint disease, lumbar spine.

6.  Entitlement to an effective date prior to September 26, 
2003 for the award of a 20 percent disability rating for 
service-connected degenerative joint disease, cervical spine.


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

The veteran served on active duty from December 1965 to 
November 1967 and from October 1981 to July 1999.

The TDIU claim

In a July 2002 rating decision, the RO denied the veteran's 
claim for TDIU benefits.  He indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal of that claim by submitting a 
substantive appeal in March 2003.

In May 2004, the Board remanded this claim for additional 
development of the evidence and to address due process 
concerns.  The RO issued a supplemental statement of the case 
(SSOC) in September 2005.  The claim is again before the 
Board for appellate consideration.

The increased rating and earlier effective date claims

In a February 2000 rating decision, service connection was 
granted for COPD and for degenerative changes of both knees. 
Disability ratings of 30 percent and 10 percent, 
respectively, were assigned.  Service connection was also 
granted for degenerative joint disease of the lumbar and the 
cervical spine; disability ratings of 10 percent were 
assigned, effective August 1, 1999, the day after the veteran 
left military service.  

In an August 2004 rating decision, the RO confirmed and 
continued the previously assigned 30 percent disability 
rating for service-connected COPD and the 
10 percent disability ratings for right and left knee 
degenerative changes.  The RO also assigned increased 
disability ratings of 20 percent for service-connected 
degenerative joint disease of the cervical and lumbar spine, 
effective as of September 26, 2003.  The veteran thereafter 
indicated disagreement with the denials of increased ratings 
for COPD and right and left knee degenerative changes, and 
with the assignment of September 26, 2003 as the effective 
date for the award of 
20 percent ratings for cervical and lumbar spine degenerative 
joint disease.  The veteran was issued a statement of the 
case on these matters, and he perfected his appeal of these 
claims by submitting a substantive appeal in May 2005.

Issues not on appeal

In May 2005, the veteran requested increased ratings for the 
service-connected degenerative joint disease of the lumbar 
and cervical spine.  In September 2005, the RO increased the 
rating for cervical spine degenerative joint disease to 30 
percent, effective as of May 12, 2005; and confirmed and 
continued the 20 percent rating in effect for lumbar spine 
degenerative joint disease.  As of this date, the veteran is 
not shown to have indicated disagreement with these 
decisions, and matters involving increased ratings for the 
service-connected degenerative joint disease of the cervical 
and lumbar spine and the effective date assigned for the 30 
percent rating are not before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.300 (2005); see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  Service-connected COPD is manifested primarily by FEV-1 
between 56 and 70 predicted, FEV-1/FVC between 56 and 70, and 
DLCO (SB) between 56 and 65 of predicted.

2.  Service-connected degenerative changes, left knee, are 
manifested primarily by almost complete range of motion, 
crepitus, and complaints of pain and "giving out."

3.  Service-connected degenerative changes, right knee, are 
manifested primarily by almost complete range of motion, 
crepitus, and complaints of pain.

4.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected COPD 
or degenerative changes of the knees so as to render 
impractical the application of the regular schedular 
standards.

5.  The veteran's service-connected disabilities include COPD 
(currently rated 30% disabling); degenerative joint disease, 
cervical spine (30%); degenerative joint disease, lumbar 
spine (20 percent); degenerative changes, left and right 
knees, tinnitus, hypertension, and left ulnar neuropathy (all 
10%); and metatarsalgia, 4th toe, left foot, left inguinal 
hernia repair and benign prostatic hypertrophy 
(all 0%).  The combined disability rating is 80%.

6.  The veteran's service-connected disorders are not so 
disabling as to preclude him from obtaining and maintaining 
substantially gainful employment, nor do they render 
impractical the application of the regular schedular 
standards.

7.  The assignment of an effective date of September 26, 
2003, for the award of a 20 percent disability rating for 
service-connected degenerative joint disease, lumbar spine, 
is based on a liberalizing revision of regulations effective 
as of that date.

8.  The assignment of an effective date of September 26, 
2003, for the award of a 20 percent disability rating for 
service-connected degenerative joint disease, cervical spine, 
is based on a liberalizing revision of regulations effective 
as of that date.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected chronic obstructive pulmonary disease 
(COPD), currently evaluated as 30 percent disabling, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2005).

2.  The criteria for an increased disability rating for 
service-connected degenerative changes, left knee, currently 
evaluated as 10 percent disabling, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2005).

3.  The criteria for an increased disability rating for 
service-connected degenerative changes, right knee, currently 
evaluated as 10 percent disabling, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2005).

4.  The criteria for an increased disability rating for 
service-connected COPD, service-connected degenerative 
changes of the left knee, or service-connected degenerative 
changes of the right knee on an extraschedular basis have not 
been met.  38 C.F.R. 3.321(b)(1) (2005).

5.  The criteria for the award of TDIU have not been met on 
either a schedular or an extraschedular basis.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19 (2005).

6.  The criteria for the award of an effective date prior to 
September 26, 2003 for the award of a 20 percent disability 
rating for service-connected degenerative joint disease, 
lumbar spine, are not met.  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2005).

7.  The criteria for the award of an effective date prior to 
September 26, 2003 for the award of a 20 percent disability 
rating for service-connected degenerative joint disease, 
cervical spine, are not met.  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected COPD and right and left knee degenerative 
changes.  He is also requesting that he be awarded a total 
rating based on unemployability due to his various service-
connected disabilities.  Finally, he is seeking an effective 
date earlier than the currently assigned September 26, 2003 
for the award of 20 percent ratings for service-connected 
lumbar and cervical spine degenerative joint disease.  

Following discussion of preliminary matters, these issues are 
discussed in detail below.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the July 2002 
and August 2004 rating decisions, the February 2003 and March 
2005 statements of the case, and the May 2005 and October 
2005 supplemental statements of the case, of the relevant law 
and regulations pertaining to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim for TDIU in a letter 
dated in June 2004, whereby the veteran was advised of the 
provisions relating to the VCAA, to include advising him of 
the need to provide evidence pertinent to his claim.  By this 
letter, the veteran was advised that VA was responsible for 
obtaining relevant records from any federal agency, to 
include records from the military, from VA hospitals 
(including private facilities where VA authorized treatment) 
or from the Social Security Administration.  He was also 
informed that, on his behalf, VA would make reasonable 
efforts to obtain relevant records not held by a federal 
agency, to include records from state or local governments, 
private doctors and hospitals, or current or former 
employers.  He was specifically advised in this letter that, 
if the evidence was not in his possession, he was to give VA 
enough information about those records so that VA could 
request them from the person or agency that has them, and 
that "[i]t is your responsibility to make sure we receive 
all requested records that are not in the possession of a 
Federal department or agency."  (Emphasis in original.)  He 
was further advised in this letter that, "[if] there is any 
other evidence of information that you think will support 
your claim, please let us know.  If you have evidence in your 
possession that pertains to your claim, please send it to 
us."  (Emphases in original.)  

With regard to the other claims that are on appeal, the Board 
notes that the statement of the case furnished the veteran in 
March 2005 set forth the provisions of 38 C.F.R. § 3.159, 
whereby the VCAA was implemented by VA.  These regulations 
detail the procedures by which VA was to assist the veteran 
in the development of his claim, encompassing both notice and 
duty to assist obligations of the veteran and VA.  In 
addition, letters sent to the veteran by VA in March 2005 and 
May 2005, seeking additional medical evidence, specifically 
advised the veteran that, "[if] there is any other evidence 
of information that you think will support your claim, please 
let us know.  If you have evidence in your possession that 
pertains to your claim, please send it to us."  

Moreover, communications from the veteran's attorney make 
clear that the attorney, acting on the veteran's behalf, is 
clearly aware of the requirements of the VCAA.  See, e.g., 
letter dated May 12, 2005, in which she referenced the 
obligations of VA under VA to assist veterans who file claims 
for VA disability benefits, noting that, "[a]s part of this 
assistance, the VA must make reasonable efforts to obtain 
relevant records, including private records, which the 
veteran adequately identifies to the VA."  Additional VCAA 
notice is not required under such circumstances.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice is not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, is met in this case.  While 
the claims on appeal were initially adjudicated prior to VCAA 
notice, there is nonetheless no prejudice to the veteran or 
violation of the requirements of Pelegrini.  The record is 
clear that the veteran, through his representative, had been 
aware of the requirements of the VCAA throughout the 
appellate process.  In addition, the claims were subsequently 
adjudicated by VA, as reflected by the statement of the case 
issued in March 2005, subsequent to the issuance of the VCAA 
development letter sent to the veteran earlier in that month, 
and by the supplemental statements of the case issued in May 
2005 (with regard claims for an increased rating for COPD and 
for TDIU benefits) and in October 2005 (with regard to the 
TDIU claim).

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
attorney have not indicated any concerns with respect to the 
VCAA notice. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes private VA records compiled during the 
period at issue, along with the reports of VA examinations 
conducted pursuant to the Board's May 2004 remand.  The 
veteran was offered, but did not avail himself of, the 
opportunity to present testimony at the RO and before the 
Board.  The veteran and his attorney have not identified any 
outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to an increased disability rating for 
service-connected COPD, currently evaluated as 30 percent 
disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Specific schedular criteria

Under 38 C.F.R. § 4.97, Diagnostic Code 6604, COPD is 
evaluated for rating purposes as  follows:

100%	FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation, or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

60%	FEV-1 of 40- to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) 40- to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

30%	FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65 percent predicted.

10%	FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80 percent predicted.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's COPD is currently rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6604 [chronic obstructive pulmonary disease].  
This diagnostic code is deemed by the Board to be the most 
appropriate code, inasmuch as it pertains specifically to the 
disability at issue (COPD).  The Board can identify nothing 
in the evidence to suggest that another diagnostic code or 
codes would be more appropriate, and the veteran has not 
requested that another diagnostic code be used.  

Accordingly, the Board concludes that Diagnostic Code 6604 is 
the most appropriate code with regard to this claim.

Schedular rating

The veteran's COPD is currently rated as 30 percent 
disabling, which as discussed above is consistent with FEV-1 
of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65 percent predicted.  

The report of the most recent clinical evaluation of this 
disability, which was that conducted by VA in July 2004, 
shows that, on pulmonary function testing, FEV-1 was 66 
percent predicted following bronchodilator use, and that FEV-
1/FVC was 60 percent following bronchodilator use.  In 
addition, DLCO was 69 percent predicted prior to 
bronchodilator use.  The results shown on pulmonary function 
testing, however, clearly fall within the ranges for which a 
30 percent rating is assigned; none of the pertinent findings 
on testing in July 2004 are sufficiently severe as to warrant 
an increased disability rating.  

The report of November 2001 pulmonary function testing, 
conducted pursuant to a VA pulmonary examination, shows FEV-1 
was 62 percent predicted, again consistent with a 30 percent 
rating.  The report of a January 2003 VA general medical 
examination, notes a "FEV-1 of 56" without specifying 
whether this was with bronchodilator use, and a "ratio", 
presumably of FEV-1 to FVC, of 71.  

The January 2003 report also notes that diffusion capacity 
was reduced, with DLCO of 42 percent, but does not specify 
whether this result was achieved prior to or following 
bronchodilator use.  DLCO of 42 percent predicted is 
consistent with one criteria for a 60 percent rating, and 
thus is evidence in the veteran's favor.  The criteria in 
Diagnostic Code 6604 are disjunctive.  See Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned]. 
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

The Board places little weight of probative value on the 
isolated DLCO reading of 42.  The results presented in this 
report are not of sufficient clarity as to be of probative 
value for application to the diagnostic criteria; as noted 
above, it is unclear whether this was achieved prior to or 
following bronchodilator use.  
In addition, this reading is inconsistent with both earlier 
(95 percent of predicted in November 2001 and later (69 
percent in July 2004) clinical findings.  In addition, this 
reading was presented in the context of a VA general medical 
examination, rather than a specialist examination.  See Black 
v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data]

The report of pulmonary function testing in July 2004 notes 
that the veteran indicated that even minimal exertion caused 
him frequently to be out of breath.  
The Board has considered such complaints; however, it must 
rely upon the medical evidence in arriving at a decision.  
The schedular criteria are listed precisely and without 
ambiguity.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999) [when terms of regulation are unambiguous, "no further 
inquiry is usually required"]. 
See also Massey v. Brown, 7 Vet. App. 204, 208 (1994) [the 
Board's consideration of factors which are wholly outside the 
rating criteria provided by the regulations is error as a 
matter of law].

In brief, the preponderance of the evidence clearly 
demonstrates that the veteran's COPD is not sufficiently 
severe, as measured by pulmonary function testing, to warrant 
the assignment of the next higher disability rating, which 
would be 60 percent.  It follows that the requirements for a 
100 percent rating are also not met.  

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and Bagwell v. 
Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
hospitalization for COPD; while he was hospitalized in April 
2002, review of the records compiled pursuant thereto shows 
that he was primarily accorded treatment for alcohol abuse.  

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
The Board notes that, although the evidence shows that the 
veteran has not worked since he separated from service in 
1999, it is not shown that such industrial impairment is 
solely the product of his service-connected COPD; while the 
pulmonary examiner in July 2004 found that the veteran was 
precluded from physical, active or exertional labor, he also 
found that he would not be "bothered with" sedentary 
employment.  The occupational impairment resulting from this 
disability, as currently demonstrated by the veteran, is 
specifically contemplated in the rating currently assigned 
therefor.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected COPD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

2.  Entitlement to an increased disability rating for 
service-connected degenerative changes, left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected degenerative changes, right knee, currently 
evaluated as 10 percent disabling.

For economy' s sake, the Board will address these two issues 
together.

Increased disability ratings - in general

The law and regulations pertinent to increased disability 
ratings in general were set forth above and need not be 
repeated.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2005).

Specific schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:

20%	With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.

10%	With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.

These ratings, based on X-ray findings, will not be combined 
with ratings based on limitation of motion.

See also 38 C.F.R. § 4.45 [the knee is considered to be a 
major joint].


Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of 
leg flexion is rated as follows:

30%	flexion limited to 15 degrees.

20%	flexion limited to 30 degrees.

10%	flexion limited to 45 degrees.

0%	flexion limited to 60 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of 
leg extension is rated as follows:

50%	extension limited to 45 degrees.

40%	extension limited to 30 degrees.

30%	extension limited to 20 degrees.

20%	extension limited to 15 degrees.

10%	extension limited to 10 degrees.

0%	extension limited to 5 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of 
the knee in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, is rated as 30 
percent disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, manifested by recurrent subluxation 
or lateral instability, is rated as follows:

30%	severe

20%	moderate

10%	slight

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6 (2005.

Analysis

Assignment of diagnostic code

Te veteran's service-connected left and right knee arthritis 
is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 [arthritis due to trauma].  This diagnostic code itself 
references rating under Diagnostic Code 5003 [degenerative 
arthritis], which in turn allows for  rating under the 
schedular criteria which pertain to the particular joint 
affected.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code or codes would be more 
appropriate, and the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that Diagnostic Code 5003 
and Diagnostic Codes 5260-1 are the most appropriate codes 
with regard to this claim.

Schedular rating

The most recent clinical evaluation of the veteran's knees, 
which is the report of the VA examination conducted in July 
2004, shows that the veteran reported persistent pain, along 
with popping and grinding, with complaints that the left knee 
would frequently "go out."  On examination, he exhibited 
left knee range of motion from 0 (zero) degrees to 130 
degrees without pain, some mild tenderness in the 
patellofemoral joint.  There was no atrophy or skin changes 
that suggested any muscle wasting or strength deficit.  
Following several squats and flexion/extension exercises, and 
walking approximately 160 yards, examination showed 
essentially identical range of motion, although with slightly 
more tenderness in the patellofemoral joint.  There was no 
increased fatigability, increased weakness, or pain with 
range of motion.



On examination of the right knee, the veteran exhibited range 
of motion from 
0 (zero) degrees to 135 degrees.  There was mild tenderness 
in the patellofemoral joint space.  There was no atrophy or 
skin changes that would indicate muscle wasting; however, 
after repetitive motion there was mild fatigability, although 
there was no increased weakness.

In brief, this examination report indicates that slightly 
restricted ranges of motion (to 130 and 135 degrees) 
manifested by the veteran.  [Zero degrees to 140 degrees is 
considered to be normal or full knee range of motion.  See 
38 C.F.R. § 4.71, Plate II].  These ranges are noncompensable 
under Diagnostic Codes 5260 and 5261.  

The report of a February 2003 VA orthopedic evaluation of the 
left knee shows that the veteran voiced similar complainst as 
he did in July 2004, with complaints of left knee pain, 
grinding, and "going out."  On examination of his left 
knee, there was no deformity, swelling, or acute tenderness.  
He exhibited left knee range of motion from 0 (zero) to 132 
degrees, which the examiner considered to be full range of 
motion.  Significantly, there was no instability or laxity of 
the collateral or cruciate ligaments.  The February 2003 
report thus also shows that left knee range of motion was 
noncompensable under Diagnostic Codes 5260 and 5261.  

The report of an October 1999 VA orthopedic examination 
indicates that the veteran exhibited what was characterized 
by the examiner as full range of motion of both knees.  This 
report, too, does not demonstrate that either knee range of 
motion was compensable, pursuant to Diagnostic Code 5260 or 
5261.

In short, the objective medical examination reports of record 
all indicate that the veteran's knee disability, bilaterally, 
is not commensurate with the assignment of compensable 
ratings under either Diagnostic Code 5260 or Diagnostic Code 
5261.  The Board therefore finds that the 10 percent ratings 
which are currently assigned appropriate, are based upon x-
ray evidence of arthritis in each knee.  Higher schedular 
ratings are not warranted under the schedular criteria.   



DeLuca considerations 

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  The Court has held 
that evaluation of a service- connected disability involving 
a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).

In the instant case, the report of the July 2004 shows that, 
with regard the left knee, there was no increased 
fatigability, increased weakness, or increased pain with 
range of motion, following increased activity, with only mild 
right knee fatigability indicated after repetitive motion.  
This is consistent with the earlier examination findings.  
Although the Board has taken into consideration the veteran's 
subjective complaints of pain, these are outweighed by the 
medical evidence, which demonstrates essentially full ranges 
of motion of the knees with little if any DeLuca 
symptomatology being present.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].
 
 In short, the evidence does not demonstrate that either of 
the veteran's service-connected knee disabilities is 
productive of functional impairment that is not sufficiently 
compensated by the currently assigned 10 percent ratings.  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

 VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 (arthritis) and 5257 
(instability), and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-
98 (August 14, 1998).  

In this case, despite the veteran's reports of his knees 
"giving out", there is no evidence of instability of either 
knee.  In particular, the July 2004 examination report does 
not indicate that either knee disability was manifested by 
subluxation or lateral instability, notwithstanding the 
examiner's awareness of the veteran's complaints that the 
left knee would "go out."  In addition, the February 2003 
report  indicated that there was no subluxation or lateral 
instability.  Indeed, the objective medical record is devoid 
of evidence of instability of either knee.  Although the 
Board has taken the veteran's contentions into account, it 
finds that his reports are outweighed by the negative medical 
evidence.  See Cartright, supra; see also Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].   

Extraschedular consideration

As was discussed above, the VA Schedule for Rating 
Disabilities will ordinarily apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical, in which instance an 
extraschedular rating can be awarded.  The regulations 
pertaining thereto are set forth above.  See 38 C.F.R. 
3.321(b)(1) (2005).

With regard the veteran's bilateral knee disabilities, 
neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required hospitalization 
for the degenerative changes in his knees.  In addition, 
marked interference with employment, beyond that contemplated 
in the schedular criteria, is not demonstrated.  The Board 
notes that, although the evidence shows that the veteran has 
not worked since he separated from service in 1999, it is not 
shown that such industrial impairment is in and of itself the 
product of his service-connected knee disabilities; rather, 
as discussed below, any inability to obtain and maintain 
gainful employment is the product of the combined impact of 
his various disorders.  

In short, the evidence does not support the proposition that 
the veteran's service-connected degenerative changes of the 
knees present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

4.  Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2005).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 2002).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.


Factual background

According to the veteran's TDIU application, dated in April 
2002, he has completed high school and 2 years of college 
study.  He retired from active service in July 1999, after 20 
years.  He has not been employed since.  

Service connection is in effect for the following 
disabilities:  COPD, rated 
30 percent disabling; cervical spine degenerative joint 
disease, rated 30 percent disabling; lumbar spine 
degenerative joint disease, rated 20 percent disabling; left 
knee degenerative changes, rated 10 percent disabling; right 
knee degenerative changes, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; hypertension, rated as 
10 percent disabling; left ulnar neuropathy, rated 10 percent 
disabling; and left foot fourth toe metatarsalgia, left 
inguinal hernia repair, and benign prostatic hypertrophy, 
each rated as noncompensable.  

The veteran's various service-connected disorders, when 
considered on a combined basis, are considered to be 80 
percent disabling.  38 C.F.R. § 4.25 (2005).

Analysis

As discussed immediately above, TDUI may be awarded on either 
a schedular basis or an extraschedular basis.  The Board will 
address these in turn.

Schedular basis

The veteran has various service-connected disabilities, which 
are rated as 80 percent disabling on a combined basis; 
however, none of these disabilities are rated as at least 40 
percent disabling.  As explained above, in order for TDIU to 
be awarded on a schedular basis, service-connected 
disabilities can be rated as 70 percent disabling when 
combined if there is at least one disability rated as 40 
percent disabling.  In the instant case, the veteran does not 
satisfy these criteria, and the Board finds that he fails to 
meet the schedular criteria for consideration of a total 
rating based on individual unemployability due to service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2005).
Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), TDIU compensation can 
also be awarded on an extraschedular basis; that is, the 
schedular criteria are not satisfied but the evidence 
demonstrates that assignment of TDIU compensation is 
nonetheless appropriate under 38 C.F.R. § 3.321(b)(1) (2005).

The criteria for the award of extraschedular compensation 
have been set forth above.  The evidence clearly shows that 
the veteran is not unemployable as a result of his service-
connected disabilities, when such disabilities are considered 
together.  In particular, the Board notes the findings of the 
VA examining physician, as set forth in the report of the 
July 2004 VA examination.  In that report, the examiner noted 
that he was requested to render an opinion as to whether the 
veteran's service-connected COPD, in and of itself and/or 
associated with the veteran's other service-connected 
disabilities, have rendered him unemployable.  The examiner 
found as follows:

It is this examiner's opinion that this veteran's COPD 
would certainly render this veteran unemployable from 
any physical or active labor.  He certainly cannot do 
anything strenuous. . . . [A]ny physical or active or 
exertional labor would be precluded because the 
veteran's COPD appears to be moderately severe.  I 
believe he certainly can do some very limited sedentary 
employment, but he says many times he cannot do that 
because his back and knees and other joints cause pain 
and he has to get up and move around.  Certainly, his 
breathing would not be bothered with sedentary 
employment if he did not have to do anything strenuous, 
but his other medical problems may play into this. . . . 
(Emphasis added).

The examiner suggested that the orthopedic examination that 
was to be conducted could provide further insight into the 
veteran's employment capabilities.  The report of that 
examination, also dated in July 2004, does in fact include 
pertinent findings.  In particular, the orthopedic examiner 
found that the veteran's several orthopedic disabilities 
would preclude him from work in which he would perform heavy 
lifting, twisting, bending, or stooping.  He also found, 
however, as follows:

I feel that he would be able to do sedentary work 
reasonably well if it were at least for short periods of 
time.  He would have no problems working jobs such as 
greeter at Wal-Mart or working as a cashier where he 
could alternate between standing and sitting positions.  
I also feel that he could work at a desk if he were able 
to adjust positions frequently and sometimes stand.  I 
feel that telemarketing type of positions also could be 
an option where he would be able to wear a headset and 
be able to sit and stand periodically. . . . (Emphasis 
added.)

The veteran has not submitted any medical reports concerning 
his employability.

In brief, the objective evidence does not demonstrate that an 
extraschedular rating should be considered in this case.  The 
evidence, with reference to interference by the veteran's 
service-connected disabilities with his employability, 
reflects that there is no exceptional or unusual disability 
picture, as would be demonstrated by marked interference with 
employment.  The evidence, to the contrary, shows that the 
veteran could obtain and maintain gainful employment, and the 
veteran has not submitted any clinical evidence to the 
contrary.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself contends that he 
cannot work due to various service-connected disabilities, 
the Board finds such statements to be self-serving and 
lacking in probative value.  There is, however, a medical 
report of record, dated in April 2002, which described the 
veteran's potential employability as "poor".  However, this 
same report refers to substance abuse, and indeed the report 
apparently was rendered in connection with the veteran's 
hospitalization in April 2002 for alcohol detoxification.  It 
is clear from the hospitalization report that the veteran's 
alcohol abuse and psychiatric problems, which are not service 
connected and therefore cannot be considered with respect to 
TDIU, are factors in his unemployment.

The Board wishes to make it clear that the veteran has 
numerous service-connected disabilities, which together 
significantly impact his employability.  However, such impact 
is recognized by VA in the 80 percent combined rating which 
is currently assigned.  See Van Hoose, supra.  Moreover, as 
discussed above, examiners have opined that the veteran is 
capable of certain types of work.

In brief, the preponderance of the evidence is against any 
finding that the criteria of 38 C.F.R. § 3.321(b)(1) have 
been satisfied, and that referral for extraschedular 
consideration is appropriate.  TDIU is therefore denied.

5.  Entitlement to an effective date prior to September 26, 
2003 for the award of a 20 percent disability rating for 
service-connected degenerative joint disease, lumbar spine.

6.  Entitlement to an effective date prior to September 26, 
2003 for the award of a 20 percent disability rating for 
service-connected degenerative joint disease, cervical spine.

Because these two issues involve the application of identical 
law to virtually identical facts, the Board will address them 
together. 

Pertinent law and regulations

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2005).  If a claimant requests review of his claim 
within one year from the effective date of the liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  38 C.F.R. 
§ 3.114(a)(1).  However, if the claimant requests review of 
his claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2005).

A revision of the diagnostic criteria applicable to the spine 
became effective on September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  Prior to that date, the 
diagnostic criteria characterized ranges of spine motion as 
severe, moderate, and slight, without further reference as to 
what specifically constituted severe, moderate, and slight 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290-2 (2002).  The revised regulations, however, set 
forth specific ranges of motion as warranting specific levels 
of disability compensation; see 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
preceding Note (1), Diagnostic Codes 5235 through 5243 
(2005).  

The date of increase in compensation is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  The earliest date is the 
date as of which it is factual ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date, otherwise, the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  

Factual background

Service connection for cervical and lumbar degenerative joint 
disease was granted by the RO in February 2000, with each 
disability rated as 10 percent disabling, effective August 1, 
1999, the day after the veteran retired from military 
service.  

In May 2004, the issue of entitlement to TDIU compensation 
was before the Board, which determined that additional 
development of that issue was appropriate.  In its remand 
decision, the Board requested that, as part of this 
development, the veteran be accorded an orthopedic 
examination.    

The report of a VA examination conducted in May 200 showed 
that cervical spine forward flexion was accomplished from 0 
(zero) degrees to 30 degrees, with extension from 0 (zero) 
degrees to 45 degrees.  Left lateroflexion ranged from 
0 (zero) to 38 degrees, with right lateroflexion from 0 
(zero) to 40 degrees.  Left lateral rotation was accomplished 
from 0 (zero) to 70 degrees, with right lateral rotation from 
0 (zero) to 65 degrees.  Similarly, the report of the May 
2004 VA examination shows that forward flexion was possible 
from 0 (zero) degrees to 90 degrees, with extension from 0 
(zero) degrees to 30 degrees, left and right lateroflexion 
from 0 (zero) degrees to 30 degrees each, and left and right 
lateral rotation from 0 (zero) degrees to 30 degrees each.  

Based on the findings shown on the report of that 
examination, the RO, in an August 2004 rating action, 
increased the ratings assigned for the veteran's service-
connected degenerative joint disease of the cervical and 
lumbar spine from 10 percent to 20 percent, effective as of 
September 26, 2003.  This was the effective date of a 
revision to the diagnostic criteria applicable to rating back 
disorders; 
see 68 FR 51456, Aug, 27, 2003.  As was described in the 
Introduction, the veteran subsequently perfected an appeal as 
to these two issues. 

[In a September 2005 rating decision, the disability assigned 
for the cervical spine disability was increased to 30 
percent, effective as of May 12, 2005.  The matter of whether 
that rating should be assigned prior to that date has not to 
the Board's knowledge been raised by the veteran, and is not 
before the Board.]

Analysis

The veteran seeks entitlement to an effective date earlier 
than September 26, 2003 for the assignment of 20 percent 
disability rating for his service-connected cervical and 
lumbar spine disabilities.

The veteran's contentions

In attempting to arrive at an informed decision, the Board 
has been less than ideally served by the veteran's attorney, 
who provided brief and legally erroneous argument as to these 
issues in a notice of disagreement dated September 28, 2004.

The veteran's attorney has alleged that an effective date 
prior to September 26, 2003 should be awarded based on Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  
Of interest, the attorney did not in any way indicate what 
effective date was sought.  The Board further observes that 
Karnas has been at least partially, and perhaps completely, 
overruled by Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. 
Cir. 2003).  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).  

The attorney's statement "The Court further held that such 
change in the law should be applied retroactively to the 
claim at issue." is incorrect.  The claim now at issue has 
never been before the Court.  Moreover, as a general 
statement of law the Court has held precisely the opposite, 
i.e. that a revised law may not be applied retroactively.  
See 38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 
Vet. App. 111, 117 (1997); see also Kuzma. 

Discussion

As an initial matter, the increased ratings assigned for the 
veteran's cervical and lumbar spine disabilities were not 
based on the date of a claim for an increased rating.  There 
in fact was no claim of entitlement to an increased rating 
filed on or behalf of the veteran, and his attorney has 
identified none.  The increased ratings were assigned based 
on the RO's own initiative.  In short, contrary to assertions 
made by the veteran's attorney, 38 C.F.R. § 3.400(o) is not 
applicable to this case. 

Rather, the revised regulation, as of September 26, 2003 
allowed for increased ratings based on specific limitation of 
spinal motion.  The RO granted the increased ratings, 20 
percent, as of that date based on the change in the 
regulations.  See the August 2004 RO rating decision, pages 2 
and 3.  

Where compensation is increased pursuant to a liberalizing 
law or a liberalizing VA issue, the effective date of such 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  See 38 C.F.R. § 3.114.  In this 
case, the new rating criteria may be considered 
"liberalizing", since such provided the basis upon which the 
veteran's cervical and lumbar spine disabilities could each 
be rated as 20 percent disabling; that basis was not provided 
under the old criteria.  VA is prohibited from providing the 
award of increased compensation any earlier than the 
effective date of the amendments to the rating criteria, for 
to do so would be to retroactively apply the new regulations.  
Such retroactive application of the law is prohibited by 
section 3.114 as well as by decisions of the courts and VA 
General Counsel.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114; Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed. Cir. 
2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).

In brief, the appropriate effective date is the effective 
date of the liberalizing law.  In this instance, that date is 
September 26, 2003, which is the date that in fact has been 
assigned by the RO for the award of 20 percent ratings for 
the veteran's service-connected cervical and lumbar spine 
degenerative joint disease.  The claims for an effective date 
prior to September 26, 2003 are accordingly denied.


ORDER

An increased disability rating for service-connected COPD is 
denied.

An increased disability rating for service-connected 
degenerative changes, left knee, is denied.

An increased disability rating for service-connected 
degenerative changes, right knee, is denied.

Entitlement to TDIU is denied.

Assignment of an effective date prior to September 26, 2003 
for the award of 20 percent disability ratings for service-
connected degenerative joint disease, lumbar spine and 
cervical spine, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


